DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection is necessitated due to applicant’s amendments. It should be noted the same references are applied but, due to applicant’s amendments, a different portion of the prior art references are used. The Examiner’s rationale is provided below.
Applicant's arguments filed 4 January 2021 have been fully considered but they are not persuasive. Applicant argues Kang fails to teach the newly amended limitation. The Examiner respectfully disagrees.
Kang, in [0128], states, “an elastic member such as a sponge or rubber or an adhesive layer such as a double-sided tape may be further disposed between the inner support construction 550 and the display 520 to protect the display 520.” The current claim language does not require the auxiliary member be in direct contact with the display component and the resin frame but rather that it simply covers them. Under the broadest reasonable interpretation, the elastic member or adhesive layer described in [0128] of Kang would “cover” the display component and the resin frame as it is above or below those components. 
As such, Applicant’s argument is not considered persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al., USPN 4,988,837, hereinafter Murakami, in view of Kang et al., US PG-Pub 2018/0046305, hereinafter Kangi.
Regarding Claim 1, Murakami teaches a position detector (Fig 1.; Col. 1, ll. 9-12), comprising: 
a display device (Tablet T) including a display component (display panel 50) having a flat display screen (Col. 4, ll. 15-16) and a resin frame (Col. 13, ll. 12-19) that fixes the display component (Fig. 14, and corresponding description; Col. 13, ll. 12-19); 
a position detecting sensor (sensing section 10) comprising a plurality of loop coils (loop coil assembly 160, 170) arranged in each of a first direction and a second direction that intersect each other (Fig. 4, and corresponding descriptions; Col. 5, ll. 16-34) and disposed on a lower side of the display device in a stacking manner (Fig. 2, and corresponding descriptions; Col. 4, ll. 15-19), wherein the position detecting sensor is configured to detect an indicated position in an effective display area on the display screen (Col. 12, ll. 10-24); 
a lower holding member (the lower portion of case 80 located under backlight 60) on the lower side of the display device and the position detecting sensor (Fig. 2); 
an upper holding member (the upper portion of case 80 located on the upper portion of the device) has an opening part that exposes the display screen (Fig. 2), the upper holding member being on an upper side of the display device and the position detecting sensor (Fig. 2); and 
a frame part (the side portion of case 80 located at the sidewall) at a periphery of the opening part of the upper holding member that covers part of the resin frame (Fig. 2, showing the frame part is located at the periphery of the upper holding part that covers part of the resin frame), 
wherein the display device is fixed by the lower holding member and the upper holding member (Fig. 2, showing display is fixed within the housing; Col. 4, ll. 27-31).
However, Murakami does not explicitly teach the upper holding member that is formed of a metal material; an auxiliary member that is formed of a material that does not affect reception of a signal through the plurality of loop coils, wherein the auxiliary member covers a part of the display component and the resin frame and is configured to fix the display component and the resin frame.
Kang teaches teach the upper holding member (Kang: transparent cover 510) that is formed of a metal material (Kang: [0117]-[0119], noting the transparent cover may constitute a portion of the first surface 560a, which can be a metal material); and
an auxiliary member (Kang: [0128], “an elastic member such as a sponge or rubber or an adhesive layer such as a double-sided tape may be further disposed between the inner support construction 550 and the display 520 to protect the display 520.”) that is formed of a material that does not affect reception of a signal through the plurality of loop coils (Kang: [0128], noting the elastic member or adhesive layers are non-conductive materials), wherein the auxiliary member covers a part of the display component and the resin frame (Kang: [0128]-[0136], “an elastic member such as a sponge or rubber or an adhesive layer such as a double-sided tape may be further disposed between the inner support construction 550 and the display 520 to protect the display 520.”) and is configured to fix the display component and the resin frame (Kang: Fig. 5, and corresponding descriptions; [0128]).
Kang: [0128]), thereby providing more support for the device.
Regarding Claim 2, Murakami, as modified by Kang, teaches the position detector according to claim 1, wherein the auxiliary member fixes the display component and the resin frame from a side of the display screen of the display device fixed by the lower holding member and the upper holding member (Kang: Fig. 5, and corresponding description; [0128]).
Regarding Claim 3, Murakami, as modified by Kang, teaches the position detector according to claim 1, wherein the auxiliary member is disposed between the upper holding member and the resin frame (Kang: Fig. 5, and corresponding description; [0128]), wherein the position detecting sensor is fixed (Murakami: Fig. 2, and corresponding description; Col. 4, ll. 9-31), and wherein the display component and the resin frame are fixed by the lower holding member and the upper holding member (Murakami: Fig. 2, and corresponding description; Col. 4, ll. 9-31).
Regarding Claim 4, Murakami, as modified by Kang, teaches the position detector according to claim 1, wherein a second outermost the loop coil of the plurality of loop coils is not covered by the frame part of the upper holding member (Murakami: Fig. 4, and corresponding description; Col. 5, ll. 16-34).
Regarding Claim 5, Murakami, as modified by Kang, teaches the position detector according to claim 1, wherein at a part of an outermost loop coil of the plurality of loop coils (Murakami: Fig. 4, and corresponding description; Col. 5, ll. 16-34), N Murakami: Fig. 4, and corresponding description; Col. 5, ll. 16-34).
Regarding Claim 6, Murakami, as modified by Kang, teaches the position detector according to claim 1, wherein the auxiliary member is a tape-shaped member that is coupled to an upper surface of the frame part of the upper holding member and a surface of the flat display screen (Kang: [0128], noting adhesive tape may be used).
Regarding Claim 7, Murakami, as modified by Kang, teaches the position detector according to claim 1, wherein the auxiliary member is a plate-shaped member that is coupled to a lower surface of the frame part of the upper holding member and a surface of the flat display screen (Kang: Fig. 5, and corresponding description; noting the inner support construction can be plate shaped).
Regarding Claim 8, Murakami, as modified by Kang, teaches the position detector according to claim 1, wherein the auxiliary member is a non-metallic component (Kang: [0128], noting how rubber or non-metal material can be used).
Regarding Claim 9, Murakami, as modified by Kang, teaches the position detector according to claim 1, wherein the auxiliary member is an insulative material (Kang: [0128], noting how rubber can be used).
Regarding Claim 10, Murakami, as modified by Kang, teaches the position detector according to claim 1, wherein the auxiliary member comprises an adhesive layer on a resin layer (Kang: [0128], noting an adhesive layer can be used).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami, as modified by Kang, as applied to claim 1 above, and further in view of Sakai et al., US PG-Pub 2016/0026039, hereinafter Sakai.
Regarding Claim 11, Murakami, as modified by Kang, teaches the position detector according to claim 1. However, Murakami, as modified by Kang, does not explicitly teach wherein the auxiliary member is a vinyl tape layer.
Sakai teaches the auxiliary member is a vinyl tape layer (Sakai: black tape 15; [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the black tape taught by Sakai into the device taught by Murakami, as modified by Kang, in order to reduce any light that may pass before the housing (Sakai: [0082]), thereby providing a higher quality display device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627